DISMISS; Opinion issued January 16, 2013.




                                             In The
                                    otourt of Appeals
                         lf.ifth, ili.strict of wexa.s at malla.s
                                      No. 05-12-00897 -CV

                          COLETTE WOODARDS, Appellant
                                                V.
   OPTION ONE MORTGAGE CORP., SAXON MORTGAGE SERVICE
             INC., AND THOMAS FETTERS, Appellees

                         On Appeal from the County Court at Law No. 4
                                     Dallas County, Texas
                            Trial Court Cause No. CC-12-03324-D

                                           OPINION-
                Before Chief Justice Wright, Justice Lang-Miers and Justice Lewis
                                 Opinion by Chief Justice Wright
        Appellant's brief in this case is overdue. By letter dated November 5, 2012, we notified

appellant the time for filing her brief had expired. We directed appellant to file her brief and an

extension motion within ten days or the case would be dismissed. To date, appellant has not

filed her brief, an extension motion, or otherwise corresponded with the Court regarding the

status of this appeal.
~-------;-.:;---:-..;;;:--------·-------·-·   --   --




                         Accordingly, we dismiss this appeal. See TEx. R. APP. P. 38.8(1), 42.3(c).




                        120897F.P05




               2
.   -··-·-·-----~-"--~-------··-    .




                                                   <!roitri of Appeals
                                        lf.ifth, ili.strid of Wexa.s at ilalla.s
                                                     JUDGMENT

             Colette Woodards, Appellant                         On Appeal from the County Court at Law
                                                                 No.4, Dallas County, Texas
             No. 05-12-00897-CV           V.                     Trial Court Cause No. CC-12-03324-D.
                                                                 Opinion delivered by Chief Justice Wright.
             Option One Mortgage Corp., Saxon                    Justices Lang-Miers and Lewis participating.
             Mortgage Service Inc., and Thomas Fetters,
             Appellees

                    In accordance with this Court's opinion of this date, this appeal is DISMISSED.

                     It is ORDERED that appellees Option One Mortgage Corp., Saxon Mortgage Service
             Inc., and Thomas Fetters recover their costs of this appeal from appellant Colette Woodards.


             Judgment entered this 16111 day of January, 2013.